Citation Nr: 1312418	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a variously diagnosed right hand injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia with gastro-esophageal reflux disease (GERD). 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. 

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to service-connected diabetes mellitus, type II. 

11.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to service-connected diabetes mellitus, type II. 

12.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to service-connected diabetes mellitus, type II. 

13.  Entitlement to service connection for left foot callosities, including as due to service-connected diabetes mellitus, type II. 

14.  Entitlement to service connection for a right foot disability, variously diagnosed as callosities and a calcaneal spur in the plantar aspect, including as due to service-connected diabetes mellitus, type II. 

15.  Entitlement to service connection for a chronic disability manifested by fecal incontinence, including as due to service-connected diabetes mellitus, type II.

16.  Entitlement to service connection for a chronic disability manifested by urinary incontinence, including as due to service-connected diabetes mellitus, type II. 

17.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970.  The Veteran also had subsequent periods of service in the Puerto Rico Army National Guard from as early as 1974 to 1998, including periods of verified active duty for training (ACDUTRA) and unverified inactive duty training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In September 2010 and February 2012, the Board remanded the issues on appeal for further development.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of service connection for a cervical spine disorder has been raised by the Veteran's statement received in January 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

All of the issues listed on the title page, except for the one decided below, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In a final decision dated in July 2002, the RO denied the Veteran's claim for service connection for a depressive disorder, claimed as a nervous condition.  

2.  New evidence associated with the claims file since the July 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The July 2002 RO rating decision that denied entitlement to service connection for a depressive disorder, claimed as a nervous condition, is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2012).  

2.  As evidence received since the RO's July 2002 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.  

New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Although the RO denied that new and material evidence had been submitted to reopen the Veteran's claim for service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Psychiatric Disorder

In a July 2002 rating decision, the RO denied entitlement to service connection for a depressive disorder not otherwise specified, claimed as a nervous condition, noting that service treatment records did not show treatment for a nervous condition during active service and that a VA examination showed a current diagnosis of depressive disorder not otherwise specified.  Although the Veteran filed a Notice of Disagreement to appeal this decision, as was explained in the Introduction of the Board's August 2005 decision concerning three of the other claims on appeal, the Veteran failed to file a Substantive Appeal to perfect his appeal of the psychiatric claim following the issuance of the October 2003 supplemental statement of the case.  He also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

At the time of the July 2002 rating decision, the evidence of record consisted of the Veteran's active duty service treatment records; VA treatment records dated from May 2001 to June 2002; a VA mental examination dated in May 2002; and VA examinations dated in May 2002 and June 2002 that were not concerned with psychiatric conditions.  

In October 2005, the Veteran filed his current claim seeking service connection for a nervous condition.  This appeal arises from the RO's June 2006 rating decision that denied that new and material evidence had been submitted to reopen the claim for service connection for a depressive disorder, claimed as a nervous condition.  VA must now, of course, construe this claim as one for service connection for an acquired psychiatric disorder because of more recent caselaw.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran has filed a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  

Evidence added to the claims file since the July 2002 denial includes: an itemization of the Veteran's verified periods of ACDUTRA from the Puerto Rico National Guard; additional VA treatment records; private psychiatric treatment records dated in 2007; Internet articles about diabetes; other VA examinations dated in March 2006 and March 2012; and a written submission from the Veteran received in January 2013.  Although there is an envelope containing additional service treatment records from the National Guard, since it currently cannot be determined from the envelope or its location in the record whether it was in the record at the time of the July 2002 rating action, at present, the Board finds that it is unable to alternatively assess whether the receipt of such records would permit the Board to instead reconsider this and additional claims denied in that rating action pursuant to 38 C.F.R. § 3.156(c) (2012).  This matter will be more fully addressed in the Remand portion of this decision.

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes the January 2013 statement signed by the Veteran.  In it, the Veteran asserted that because of his experiences in Vietnam, including witnessing atrocities, he had been left scarred for life.  He complained of nightmares and flashbacks and sadness and, without ever claiming he specifically had PTSD, requested a total evaluation of how his service in Vietnam affected him emotionally and mentally.  The Board notes that the Veteran asserted that while working at a military base in Vietnam he and his buddies were constantly attacked by the enemy and that he was on total alert during guard duty on the perimeter and at night.  He said he and his unit ran for cover from snipers, rapid rifles, bombs, grenades, mortars and missile attacks.  He said that the constant attacks created havoc in his physical and emotional stability.  

Lay evidence concerning symptomatology, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, for purposes of determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  See Justus v. Principi.  The statements of the Veteran concerning clear psychiatric complaints related to his service in Vietnam and current symptoms are hereby found to be new and material.  Indeed, when presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board concludes that the Veteran's January 2013 lay statement constitutes new and material evidence with respect to the issue of service connection for an acquired psychiatric disorder, to include PTSD.  This evidence was not previously of record at the time of the July 2002 rating decision.  Further, the Veteran's testimony is not cumulative of prior records because it provides an indication that the Veteran, a cook, undertook guard duty while stationed in Vietnam and encountered mortar attacks and enemy fire.  Previously, the record contained no such evidence.  The evidence, presumed credible for purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  Moreover, as discussed below, it triggers VA's duty to assist as it considers an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent only, the claim is granted.  


REMAND

Unfortunately, appellate review of the Veteran's claims on appeal at this time must again be postponed.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Board's review of medical records from Dr. R.B.-P., the Veteran's private psychiatrist, discloses that the Spanish translation of a psychiatric medical report dated in 2007 was on a form furnished by the Disability Determination Program in Puerto Rico.  On a May 2007 record, perhaps the last page of the DDP form noted above but found elsewhere in the claims file, the psychiatrist stated that the Veteran faced a poor prognosis and checked the "yes" box indicating that he agreed to evaluate the Veteran for Social Security purposes.  Therefore, it appears that the Veteran applied for disability benefits from the Social Security Administration (SSA) when he was 59 years old.  

There is no indication that the RO ever attempted to determine whether the Veteran was receiving SSA disability benefits, and if so, whether attempts were made to obtain any records thereof.  Records associated with the SSA file may be relevant to the question of whether any of the Veteran's claimed disorders, including an acquired psychiatric disorder, are related to service or whether he can submit new and material evidence to reopen seven of the claims found on the title page above.  

The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case where the Board cannot tell from the evidence available whether the Veteran is in receipt of SSA disability benefits, and if so, whether such benefits are related to all or some of the claims presently on appeal.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claims on appeal, the duty to assist requires VA to attempt to obtain these records.  Therefore, on remand the RO/AMC shall attempt to obtain a complete copy of the Veteran's SSA disability file, if extant.  

With respect to the remaining service connection claims that are not yet reopened, as was noted previously, there is an envelope containing additional service treatment records from the National Guard in one of the Veteran's claims folders.  However, the Board is currently unable to determine from the envelope or its location in the record whether or not it was in the record at the time of the July 2002 rating action.  38 C.F.R. § 3.156(c) (2012).  Consequently, while this case is in remand status, the RO is requested to review the Veteran's claims folders and any additional documents or records at its disposal that may permit it to conclude when these records were first received and considered by VA.  A memorandum should thereafter be prepared documenting the result of these efforts and associated with the claims folder, even if the only conclusion is that the RO is unable to determine when these records were received by VA.  

In its February 2012 remand, the Board requested copies of the Veteran's National Guard personnel and medical records and specific dates for all of his periods of ACDUTRA and INACDUTRA from 1974 to 1999.  National Guard treatment records have since been associated with the claims file.  

In regard to his claim for service connection for urinary incontinence, the Board notes that a January 1991 urology consultation and an April 1996 PSA laboratory test may be pertinent.  However, these time periods are not reflected in the March 2012 report of duty status from the Puerto Rico National Guard headquarters.  The Board notes that the March 2012 report only reflects "ADT" time, which the Board assumes means ACDUTRA, and does not include any period of INACDUTRA.  As the Veteran's National Guard personnel records were not obtained on remand as requested, and as his periods of INACDUTRA were not obtained on remand as requested, the Board is unable to determine his duty status when he was found to have an enlarged prostate.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

Therefore, on remand, the RO/AMC should contact the Puerto Rico Army National Guard to obtain his National Guard personnel records to determine the Veteran's duty status, such as ACDUTRA or INACDUTRA, in the time periods near January 10, 1991, and April 26, 1996.  

In regard to the reopened claim for service connection for an acquired psychiatric disorder, the Board notes that the RO denied service connection for a depressive disorder, originally claimed as a nervous disorder.  As noted above, however, Clemons v. Shinseki instructs that a service connection claim for one psychiatric disorder may encompass others because a layman's complaints of symptoms should not be limited to a layman's labeling of his disorder.  Also as noted above, the Veteran's January 2013 signed statement can be fairly read and understood as expressing his belief that he currently suffers from PTSD as a result of his experiences in Vietnam.  

During the course of the appeal, the criteria for service connection for PTSD, and, specifically corroboration of PTSD stressors, have also changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

The Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  

According to his January 2013 statement, the Veteran asserted that while working at a military base in Vietnam he and his buddies were constantly attacked by the enemy and that he was on total alert during guard duty on the perimeter and at night.  He said he and his unit ran for cover from snipers, rapid rifles, bombs, grenades, mortars and missile attacks.  He said that the constant attacks created havoc in his physical and emotional stability.  

The Board finds that the Veteran is claiming that he feared for his life as a result of his duty as a guard in Vietnam which involved hostile military activities.  Assuming this to be the case, the new PTSD regulations would affect any questions regarding the corroboration of the Veteran's claimed stressors.  The Veteran's DD Form 214 confirms his service in Vietnam from January 1970 to November 1970.  As the Veteran's service in Vietnam has been confirmed by the evidence of record, the revisions to 38 C.F.R. § 3.303(f), cited above, apply to this case.  

However, the question arises as to whether the Veteran meets the diagnostic criteria for PTSD to warrant service connection as no diagnosis of PTSD appears in the record.  As noted above, the new PTSD regulations allow for service connection in instances of claimed fear of hostile military activities only where a PTSD diagnosis has been rendered by a VA or VA contracted psychiatrist or psychologist, and the claimed stressors are confirmed as being adequate to support the diagnosis.  To date, the Veteran has not been afforded a VA mental examination to assess a PTSD disorder.  As such, the Board finds that a remand is necessary so that a medical opinion can be obtained regarding whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD or whether any other diagnosed psychiatric disorder is related to his period of active duty.  

In regard to the VA examinations and medical opinions the Board requested in its February 2012 remand, the Board asked medical examiners to opine whether certain claimed disorders were secondary to the Veteran's service-connected diabetes mellitus, type II.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The February 2012 Board remand specifically asked that examiners report whether a disorder was at least as likely as not directly caused by the Veteran's diabetes AND whether the disorder was at least as likely as not aggravated by his diabetes.  In addition, the Board attempted to explain that aggravation meant a chronic worsening of the underlying condition as opposed to a temporary flare-up of symptoms.  

The Board's review of the March 2012 VA examinations and opinions discloses that the examiner providing the diabetic sensory motor peripheral neuropathy examination opined that the borderline left median nerve sensory finding was less likely to be secondary to diabetes mellitus and probably represented some occupational nerve injury.  The VA examiner did not clearly state whether it was not at least as likely as not that the Veteran's service-connected diabetes did not aggravate this borderline left median nerve sensory finding.  The Board needs clarification of this medical opinion before it can properly consider the issue of entitlement to secondary service connection for peripheral neuropathy of the left upper extremity.  

Similarly, the March 2012 VA urology examiner opined that the Veteran's stress incontinence was not due to diabetes, but her statement did not clearly state whether it was not at least as likely as not that the Veteran's service-connected diabetes did not aggravate his stress incontinence.  The Board needs clarification of this medical opinion before it can properly consider the issue of secondary service connection for a chronic disability manifested by urinary incontinence.  

Therefore, on remand the March 2012 VA examinations and medical opinions should be returned to the diabetic sensory motor peripheral neuropathy examiner and the urology examiner for clarification of whether it was or was not at least as likely as not that the borderline left median nerve sensory finding and stress incontinence were aggravated by the Veteran's service-connected diabetes mellitus.  

On remand, the RO/AMC should also obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claims on appeal.  The Board notes that the "eFolder" file contains no VA clinical records dated after December 2011.  In his statement received in January 2013, the Veteran requested that all of his VA treatment records be associated with his claims file.  Therefore, any additional VA medical records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA disability benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2.  The RO is requested to review the Veteran's claims folders and any additional documents or records at its disposal that may permit it to conclude when the envelope with additional National Guard treatment records was first received and considered by VA.  A memorandum should thereafter be prepared documenting the result of these efforts and associated with the claims folder, even if the only conclusion is that the RO is unable to determine when these records were received by VA.

3.  The RO/AMC shall contact the Puerto Rico National Guard and request the Veteran's personal records so that his duty status, such as ACDUTRA or INACDUTRA, in the time periods near his January 10, 1991 urology consultation and his April 26, 1996 PSA laboratory test can be determined.  

4.  The RO/AMC shall obtain and associate with the claims file any outstanding records of evaluation and/or treatment from the San Juan VAMC, for the period from December 2011 to the present.  

5.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of any PTSD.  The Veteran's entire claims file, including a copy of this remand, must be made available to the examiner for review.  All studies and tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed stressors involving guard duty in Vietnam are adequate to support a diagnosis of PTSD, and are his current symptoms related to the claimed stressors?  If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.  

(b)  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disorder other than PTSD that was incurred during his active service or during a verified period of ACDUTRA or is otherwise etiologically related thereto.  

6.  The claims file shall be forwarded to the March 2012 VA diabetic sensory motor peripheral neuropathy examiner for clarification whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes aggravated (permanently worsened) his currently diagnosed borderline left median nerve sensory finding.  

If the March 2012 VA examiner is not available, then the Veteran should be scheduled for another appropriate examination so that an examiner may provide a medical opinion addressing to the question of entitlement to secondary service connection due to aggravation left unanswered from the Board's February 2012 remand.  

An explanation for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

7.  The claims file shall be forwarded to the March 2012 VA urology examiner for clarification whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes aggravated (permanently worsened) his currently diagnosed stress incontinence.  

If the March 2012 VA examiner is not available, then the Veteran should be scheduled for another appropriate examination so that examiner may provide a medical opinion addressing the question of entitlement to secondary service connection due to aggravation left unanswered from the Board's February 2012 remand.  

An explanation for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

8.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


